     Case 2:18-cv-01246-WBS-AC Document 27 Filed 06/04/20 Page 1 of 2

1

2

3

4

5

6

7

8

9                         UNITED STATES DISTRICT COURT

10                       EASTERN DISTRICT OF CALIFORNIA

11                                ----oo0oo----

12

13   ROBERT STRONG,                          No. 2:18-cv-01246 WBS AC
14                 Plaintiff,

15        v.                                 ORDER
16   CITY OF VALLEJO, JARRETT TONN,
     ANDREW BIDOU, and DOE VALLEJO
17   POLICE OFFICERS 1-25,

18                 Defendants.

19

20                                ----oo0oo----

21              It is not clear from plaintiff’s failure to address

22   defendants’ motion for summary judgment with regard to

23   plaintiff’s state law claims three through seven or plaintiff’s

24   Monell claim in the second cause of action what plaintiff’s

25   position is regarding those claims.       Accordingly, within seven

26   days from the date of this order counsel for plaintiff shall

27   inform the court whether he concedes the merits of defendants’

28   motion with regard to those claims or whether he just expects the
                                         1
     Case 2:18-cv-01246-WBS-AC Document 27 Filed 06/04/20 Page 2 of 2

1    court to do the research itself.

2               IT IS SO ORDERED.

3    Dated:   June 4, 2020

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                         2
